DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 12/9/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 8-11 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 7,757,639 to Prendes.  

Regarding claim 1, Prendes discloses an apparatus for restraining one or more animals, comprising:
A first strap (primary leash 20) having a first end (adjacent ring member 22) and a second end (adjacent handle 50) with respective connection points that have no unlocking mechanism fixed to the first end and the second end (see Figure 1); and 
A second strap (auxiliary leash 23) having a first end and a second end with respective connectors that have a locking and unlocking mechanism fixed to the first end (locking member 24) and the second end (locking member 25), the connector fixed on the first end removably coupled via its locking and unlocking mechanism to the connection point fixed on the first end of the first strap (Figure 1 shows locking member 24 removably coupled to ring member 27), the connector fixed on the second end to be removably coupled via its locking and unlocking mechanism to a connection point on a first animal collar, harness, or halter (column 5, lines 38-39 disclose “A second one 25 of the locking members 24, 25 is used for attaching an auxiliary leash 23 to a pet collar 12”).  

Regarding claim 2 (dependent on claim 1), Prendes discloses a third strap having a first end and a second end with respective connectors that have a locking and unlocking mechanism fixed to the first end and the second end, the connector fixed on the first end of the third strap removably coupled via its locking and unlocking mechanism to the connection point that has no unlocking mechanism fixed on the second end of the first strap, the connector fixed on the second end of the third strap to be removably coupled via its locking and unlocking mechanism to a connection point on a second animal collar, harness, or halter.  Figure 1 shows additional auxiliary leashes 23 having locking members 24 and 25 on opposing ends, which can be attached to handle 50.  

Regarding claim 4 (dependent on claim 1), Prendes discloses the connector fixed on the first end of the second strap removably coupled via its unlocking mechanism and 

Regarding claim 8 (dependent on claim 2), Prendes discloses the connector fixed on the first end of the third strap removably coupled via its locking and unlocking mechanism to the connection point that has no unlocking mechanism fixed on the second end of the first strap comprising the connector fixed on the first end of the third strap removably coupled via its locking and unlocking mechanism to the connection point that has no unlocking mechanism fixed on the second end of the first strap simultaneously with the connector fixed on the first end of the second strap removably coupled via its locking and unlocking mechanism to the connection point that has no unlocking mechanism fixed on the first end of the first strap.  Locking member 24 can be removably coupled to handle 50 of leash 20 simultaneously with locking member 25 being removably coupled to a pet collar 12.

Regarding claim 9 (dependent on claim 2), Prendes discloses a fourth strap having a first end and a second end with respective connectors that have a locking and unlocking mechanism fixed to the first end and the second end, the connector fixed on the first end 

Regarding claim 10 (dependent on claim 9), Prendes discloses the connector fixed on the first end of the fourth strap removably coupled via its locking and unlocking mechanism to the connection point that has no unlocking mechanism fixed on the second end of the first strap further being removably coupled via its locking and unlocking mechanism to the connection point that has no unlocking mechanism fixed on the first end of the first strap, thereby forming a loop in the first strap.  Figure 1 shows one end of leash 20 being removably coupled to locking member 24, and handle 50 is a loop that can be inserted into locking member 24, which would form a loop in the leash 20.

Regarding claim 11 (dependent on claim 1), Prendes discloses the connection points that have no unlocking mechanism fixed to the first end and the second end of the first strap are selected from a group of connection points that have no unlocking mechanism consisting of an O-shaped ring, a D-shaped ring, a rectangle-shaped ring, a square-shaped ring, and a triangle-shaped purse strap connection point.  Figure 1 shows 27 being an O-shaped ring.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 21 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,757,639 to Prendes.  

Regarding claim 3 (dependent on claim 2), Prendes discloses the first strap allowing a human to grasp the first strap with each hand inside one of the respective connection points fixed to the first end and the second end of the first strap to separately control a respective orientation of, and tension on, the second strap and the third strap.  A human can grasp leash 20 inside handle 50 or ring 22 and control the orientation and tension on auxiliary leashes 23 by pulling on strap 20.  
Prendes does not disclose the first strap having a length greater than an average human’s shoulder width.  However, it would have been an obvious matter of design choice to make the leash whatever side was desired to provide room for the pet to roam without giving up too much control over the pet, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 21 (dependent on claim 1), Crowe does not disclose the second strap being approximately twice the length of the first strap.  However, it would have been an obvious matter of design choice to make the straps of whatever length was desired for the dog to be able to move, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 5-7 and 12-19 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,757,639 to Prendes in view of US Patent Number 4,763,609 to Kulik.  

Regarding claim 5 (dependent on claim 1), Prendes does not disclose the strap further having a connection point located on the second strap, such that the connector fixed to the first end of the second strap is removably coupled to the connection point.  However, this limitation is taught by Kulik.  Kulik discloses a strap (29 and 24) having a connection point (rings 34 and 36) located on the strap, such that a connector fixed to the first end of the second strap (at the right of the strap in Figure 6) is removably coupled to the connection point (see outline showing connector 46 removably coupled to rings 34 and 36 in Figure 6).  It would be obvious to a person having ordinary skill in the art to modify Prendes using the teachings from Kulik in order to make the straps more adjustable to allow for different lengths and connection methods.
Kulik does not disclose the connection point being located substantially at a midpoint of the second strap.  However, it would have been obvious to one having ordinary skill in In re Japikse, 86 USPQ 70.

Regarding claim 6 (dependent on claim 5), Prendes as modified by Kulik further teaches the connector fixed to the first end of the second strap further being removably decoupled via its locking and unlocking mechanism from the connection point that has no unlocking mechanism fixed on the first end of the first strap, thereby forming a loop in the second strap.  Figure 6 shows an outline showing connector 46 removably decoupled to ring 30 to form a loop in the second strap comprising strap portions 20 and 24 via a snap-on connector 46 similar to locking member 24 in Prendes.  

Regarding claim 7 (dependent on claim 5), Kulik further teaches the connection point located substantially at a midpoint of the second strap being fixedly, slidably, or removably coupled to the strap at the location substantially at the midpoint of the second strap.  Figure 6 shows rings 34 and 36 fixedly coupled to the straps 20 and 24 at the location.

Regarding claim 12 (dependent on claim 2)¸ Kulik further teaches the first end and the second end of the first strap are inserted through respective connection points at the first end and the second end of the first strap, and the first end and the second end of the second strap and the third strap are inserted through the respective connectors at the first 

Regarding claim 13 (dependent on claim 12), Kulik further teaches the holding means selected from a group of: one or more rivets, clamps, Chicago screws, barrel nuts, post and screws, heat to chemical weld or bond, and sewed stitching, and combinations thereof.  Figure 6 shows unnumbered stitching attaching the ends of straps 20 and 24 to rings 34 and 36  

Regarding claim 14 (dependent on claim 13), Prendes discloses the doubled-back portion of the strap being sufficiently long, and held in place by two holding means spaced sufficiently far apart, to create a space between the doubled back portion of the strap and the strap to allow insert of an object.  Leashes 20 and 23 are sufficiently long to double over and create a space to allow insert of an object.  

Regarding claim 15 (dependent on claim 2), Prendes and Kulik disclose the connectors that have a locking and unlocking mechanism fixed to the first end and the second end of the second strap and the third strap being selected from a group of connectors that have a 

Regarding claim 16 (dependent on claim 1), Kulik further teaches the first, or second strap being selected from a group of materials consisting of: flat nylon webbing, leather, rubber, urethane coated webbing, vinyl coated webbing, polyester webbing, a flexible substrate core bonded with thermoplastic polyurethane alloy coated webbing, a flexible substrate core bonded with a plastic polymer, and a flexible substrate core bonded with polyvinyl chloride.  Column 2, lines 36-38 disclose “Sections 20, 22, 24 of leash 10, in a preferred embodiment, in FIG. 6, is made of a flexible material, such as nylon or leather, or the like”.  

Regarding claim 17 (dependent on claim 5), Kulik further teaches the second strap comprising a first portion and a second portion and the connection point that has no unlocking mechanism located substantially at a midpoint of the second strap joins the first portion and the second portion.  Rings 34 and 36 joins a first portion 20 and a second portion 24.  

Regarding claim 18 (dependent on claim 5), Kulik further teaches the connection point that has no unlocking mechanism located substantially at a midpoint of the second strap being selected from a group of connection points that have no unlocking mechanism consisting of: an O-shaped ring, a D-shaped ring, a rectangle-shaped ring, a square-

Regarding claim 19 (dependent on claim 18), Kulik further teaches the connection point that has no unlocking mechanism located substantially at a midpoint of the second strap being fixed to the second strap via a holding means selected from a group of: one or more rivets, clamps, Chicago screws, barrel nuts, post and screws, heat or chemical weld or bond, and sewed stitching, and combinations thereof.  Figure 6 shows unnumbered stitching attaching the ends of straps 20 and 24 to rings 34 and 36.  

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but are not persuasive.
Regarding the argument that the second end of Prendes comprises a handle 50 and not a connection point, a loop such as handle 50 comprises a connection point first on the first end of the first strap because connectors, such as locking members 24 and 25, can be hooked onto the loop.  
Regarding the arguments about connectors 24 and 25 on the second strap, the rejection points to the first end as being adjacent ring member 22, and ring member 27 comprises a connection point fixed on the first end.  The office action in no way pointed out that member 27 is not a part of first strap 20, as the claim does not require that member 27 be part of first strap 20, merely that it is fixed on the first end of first strap 20.  Ring member 27 is fixed on the first end of first strap 20 via ring member 22 and anchoring mechanism 31.  Therefore, locking member 24 being removably coupled to ring member 27 comprises a connector removably coupled to connection point 27.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642